DETAILED ACTION
The communication dated 7/28/2022 has been entered and fully considered.
Claims 1, 7, and 16 were amended. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 7/28/2022, with respect to claims 1-3, 6, 12-15, 18, and 20 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of claims 1-3, 6, 12-15, 18, and 20 have been withdrawn.
Applicant’s arguments, see pages 7-11, filed 7/28/2022, with respect to claim 19 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claim 19 has been withdrawn.
Applicant’s arguments, see pages 7-11, filed 7/28/2022, with respect to claims 4-5, 7-11, and 16-17 have been fully considered and are persuasive.  The dependency objections of claims 4-5, 7-11, and 16-17 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Digman et al. U.S. Publication 2020/0085277, the closest prior art, differs from the instant claims in failing to teach a fluid collector, wherein the one or more outlets are in fluid communication with the fluid collector and the fluid collector faces the tubular spray element, the fluid collector configured to receive fluid sprayed at the fluid collector by the tubular spray element when the tubular spray element is rotated to a predetermined rotational position. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dishwasher taught by Digman as claimed.
Claims 2-6, 12-15, and 18-20 are allowed as they are dependent upon allowed claim 1.
As for claim 7, Digman et al. U.S. Publication 2020/0085277, the closest prior art, differs from the instant claims in failing to teach a rack supported in the wash tub and movable between loading and washing positions; wherein the drinkware sprayer is supported by the rack. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dishwasher taught by Digman as claimed.
Claims 8-11 are allowed as they are dependent upon allowed claim 7.
As for claim 16, Digman et al. U.S. Publication 2020/0085277, the closest prior art, differs from the instant claims in failing to teach that the one or more outlets includes a movable outlet disposed on a movable body. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dishwasher taught by Digman as claimed.
Claim 17 is allowed as it is dependent upon allowed claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711